
	
		II
		110th CONGRESS
		1st Session
		S. 803
		IN THE SENATE OF THE UNITED STATES
		
			March 7, 2007
			Mr. Rockefeller (for
			 himself, Mr. Cornyn,
			 Mr. Kohl, Ms.
			 Snowe, and Mr. Coleman)
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To repeal a provision enacted to end Federal matching of
		  State spending of child support incentive payments.
	
	
		1.Short titleThis Act may be cited as the
			 Child Support Protection Act of
			 2007.
		2.Repeal of
			 provision enacted to end Federal matching of State spending of child support
			 incentive paymentsSection
			 7309 of the Deficit Reduction Act of 2005 (Public Law 109–171, 120 Stat. 147)
			 is repealed.
		
